963 F.2d 566
In re GRAND JURY SUBPOENA OF Janet WILLIAMS,United States of America, Appellant.
Nos. 91-3353, 91-3354, 91-3355 and 91-3356.
United States Court of Appeals,Third Circuit.
April 6, 1992.

Prior report:  (3rd Cir.1992) 963 F.2d 567.
Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and HIGGINBOTHAM*, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


2
ORDERED that the Clerk of this Court list the above case for rehearing in banc at the convenience of the court.



*
 As to panel rehearing only